Exhibit 10.4
MAFCO WORLDWIDE CORPORATION
BENEFIT RESTORATION PLAN
(as amended and restated effective January 1, 2009)
The purpose of this document is to restate the Mafco Worldwide Corporation
Benefit Restoration Plan (the “BRP”) effective January 1, 2009 as required under
Section 409A of the Internal Revenue Code, as amended, (the “Code”). This
restatement includes provisions relating both to benefits that are subject to
Section 409A of the Code and benefits not subject to Section 409A of the Code.
1) Background; Purpose of Plan.

  a)   The BRP. The Mafco Worldwide Corporation Benefit Restoration Plan was
originally established effective as of January 1, 1994 to supplement benefits
under the Mafco Worldwide Corporation Defined Benefit Pension Plan (the
“Tax-Qualified Plan”): the BRP provided pension benefits on a portion of
participant compensation disregarded under the Tax-Qualified Plan due to the
limits on pensionable compensation imposed by Section 401(a)(17) of the Code, as
amended by OBRA ‘93. The BRP was subsequently amended and restated, effective as
of January 1, 1997, to increase the amount of compensation (disregarded under
the Tax-Qualified Plan) with respect to which participants could earn pension
benefits hereunder, and was amended and restated effective February 15, 2001 in
accordance with the 2001 plan restructuring described in 1(d) below.     b)  
The BRP Sponsors. This BRP was originally sponsored by a predecessor company
also named MAFCO Worldwide Corporation (“Old MAFCO”). On November 25, 1996, Old
MAFCO was merged with and into Pneumo Abex Corporation (“Pneumo”) with Pneumo
being the surviving corporation. In conjunction with this merger, Pneumo assumed
all of the rights, liabilities and obligations of Old MAFCO with respect to Old
MAFCO’s employee benefit plans, including the Tax-Qualified Plan and this BRP,
including the sponsorship thereof. On October 29, 2004, in connection with a
corporate reorganization, Pneumo transferred to a newly created company, MAFCO
Worldwide Corporation (the “Company”), all of the assets and liabilities
associated with the licorice products business of Pneumo including all of the
rights, liabilities and obligations of Pneumo with respect its employee benefit
plans, including the Mafco Worldwide Corporation Replacement Defined Benefit
Pension Plan and this BRP, including the sponsorship thereof.     c)   BRP
Participants — A “Participant” is an employee of the Company (or an affiliate of
the Company) designated by the Committee as a participant in the BRP.     d)  
2001 Plan Restructuring. The Company restructured its retirement program in the
year 2001: (i) effective as of the close of business on February 15, 2001,
participants in the Tax-Qualified Plan ceased to earn any additional pension

 



--------------------------------------------------------------------------------



 



      benefits under the Tax-Qualified Plan, in connection with the termination
of the Tax-Qualified Plan (and with the pension benefits otherwise payable under
the Tax-Qualified Plan being thereafter instead provided exclusively under Group
Annuity Contract No. 15151 GAC, issued by the John Hancock Life Insurance
Company (the “Hancock Contract”); and (ii) effective February 15, 2001, the
Company established the Mafco Worldwide Corporation Replacement Defined Benefit
Pension Plan (the “Tax-Qualified Replacement Plan”), to continue the program of
pension benefits previously provided by the terminated Tax-Qualified Plan.

2) Defined Terms.
Except to the extent otherwise provided in this BRP, all capitalized terms shall
have the meanings provided under the Tax-Qualified Plan and the Tax-Qualified
Replacement Plan.
3) Amendment and Restatement; Scope.

  a)   Effective January 1, 2009, this BRP is amended and restated, principally
for the purposes of adding provisions required to comply with Section 409A of
the Code.     b)   The terms of this BRP, as amended and restated effective
January 1, 2009, shall be applied with respect to

  i)   each participant in the Tax-Qualified Replacement Plan and     ii)   each
individual who is not a participant in the Tax-Qualified Replacement Plan but
who was a participant in the terminated Tax-Qualified Plan.

  c)   Effective January 1, 2009, the BRP includes two components:

  i)   The benefits under the BRP that were accrued and vested on December 31,
2004 (the “Grandfathered Benefits”) comprise the first component. The terms of
the BRP as in effect on December 31, 2004 shall govern the Grandfathered
Benefits. Sections 8, 9 and 10 (Time of Payment for Non-Grandfathered Benefits,
Method of Payment for Non-Grandfathered Benefits and Payments of
Non-Grandfathered Benefits on Death, respectively) as reflected in this
Section 409A Restatement shall not apply to the Grandfathered Benefits.     ii)
  The benefits under the BRP that were accrued or vested on or after January 1,
2005 (the “Non-Grandfathered Benefits”) comprise the second component.

4) Benefit Restoration.

  a)   Tax-Qualified Replacement Plan Participants. If a benefit becomes payable
to (or in respect of) a participant in the Tax-Qualified Replacement Plan, the
Company will pay the participant (or his or her beneficiary) a benefit equal to
the excess of:

 



--------------------------------------------------------------------------------



 



  i)   the benefit such person would have received under the Tax-Qualified
Replacement Plan if (A) the Code Section 40l(a)(l7) maximum compensation
limitation under the Tax-Qualified Replacement Plan was instead $500,000 and
(B) the limitations of Code Section 415 did not apply thereunder, over     ii)  
the benefit payable to (or in respect of) such person under the Tax-Qualified
Replacement Plan (which benefits are offset by the amount payable under the
Hancock Contract).

  b)   Rule for Certain Participants Entitled to Benefits Under the Hancock
Contract. With respect to an individual who is not a participant in the
Tax-Qualified Replacement Plan but who was a participant in the terminated
Tax-Qualified Plan, the benefit payable to or in respect of such person shall be
determined under the applicable provisions of the BRP as in effect prior to
February 15, 2001, taking into account amounts payable under the Hancock
Contract as payments from the Tax-Qualified Plan itself.

5) Employer’s Obligation.
While this BRP describes the benefit obligation hereunder as that of the
Company, the benefits provided by this BRP shall be the obligation solely of the
participant’s particular employer. If a participant has been employed by more
than one employer, the obligation to pay the benefits provided by this BRP shall
be appropriately allocated among all such employers in a manner determined by
the Company in its sole discretion. The Company shall cause each affiliated
employer which is a participating employer under the Tax-Qualified Replacement
Plan to adopt this BRP, which shall constitute that affiliate’s agreement to
provide the benefits required of it hereunder.
6) Source of Payment.
With respect to any Participant, the source of any payment required under this
BRP shall be the general assets of the Participant’s employer. No portion of any
such payment shall be made from either the Hancock Contract or the Tax-Qualified
Replacement Plan.
7) Time and Method of Payment for Grandfathered Benefits.

  a)   Rule for Tax-Qualified Replacement Plan Participants. All payments of
Grandfathered Benefits under this BRP shall, except as provided in the following
subsections (b) and (c), be made at the same time and in the same form and
manner as the corresponding payments would have been made under the
Tax-Qualified Replacement Plan.     b)   Special Rule for Certain Participants
in the Tax-Qualified Plan. Notwithstanding the foregoing subsection (a), in the
case of any individual to (or in respect of)

 



--------------------------------------------------------------------------------



 



      whom Grandfathered Benefits are otherwise payable pursuant to the
foregoing Section 4(a),

  i)   if such individual has a “12/31/95 benefit” under the Hancock Contract,
and     ii)   if such individual (or his or her beneficiary) receives such
benefit under the Hancock Contract in the form of a single lump sum payment,

that portion of the benefit otherwise payable to (or in respect of) such
individual pursuant to such Section 4(a) equal to the amount of the benefit
determined under the applicable provisions of the BRP as in effect on
December 31, 1995, and further determined as if such individual had terminated
employment with the Company and all affiliated employers on December 31, 1995,
shall instead be paid under this BRP in a single lump sum only, with such
payment being made at the same time (but no earlier than termination of
employment with the Company and all affiliated employers) as such foregoing lump
sum payment is made under the Hancock Contract. The remaining portion of the
benefit otherwise payable pursuant to such Section 4(a) shall be paid in
accordance with the provisions of the foregoing Section 7(a).

  c)   Rule for Certain Participants Entitled to Benefits Under the Hancock
Contract Solely with respect to Participants who are entitled to a benefit under
the Hancock Contract but not a benefit under the Tax-Qualified Replacement Plan,
all payments of Grandfathered Benefits under this BRP shall be made at the same
time and in the same form and manner as the corresponding payments would have
been made under the Hancock Contract.

8) Time of Payment for Non-Grandfathered Benefits.

  a)   An annuity in respect of a Participant’s Non-Grandfathered Benefit shall
automatically be paid to any Participant who has a Termination of Employment,
other than on account of death, and who does not die prior to his Benefit
Commencement Date, commencing as of the Participant’s Benefit Commencement Date.
    b)   “Benefit Commencement Date” means:

  i)   With respect to any Participant who has at least ten Years of Service at
the time of his Termination of Employment (for any reason other than death) the
first day of the month following the Participant’s Termination of Employment
(or, if later, the first day of the month coincident with or next following such
person’s attainment of age 55), and     ii)   With respect to any Participant
who has less than ten Years of Service at the time of his Termination of
Employment (for any reason other than death) the first day of the month
following such person’s Termination of Employment (or, if later, on such
person’s Normal Retirement Date).

 



--------------------------------------------------------------------------------



 



  c)   Notwithstanding the foregoing provisions of this Section 8, payments of a
Participant’s Non-Grandfathered Benefit shall not be made until the Participant
has incurred a “Separation from Service” within the meaning of Treasury
Regulations Section 1.409A-1(h). For example, if a Participant is directly
employed by an Associated Company and not the Company, and the Participant’s
employer ceased to be an Associated Company by means of a spin-off, the
Participant’s non-Grandfathered Benefit would not commence until he incurred a
“Separation from Service” with respect to his direct employer.     d)  
Notwithstanding anything in this Plan to the contrary, the following special
rule shall apply, if and to the extent required by Section 409A, in the event
that

  i)   a Participant is deemed to be a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i),     ii)   amounts are payable on account of
“separation from service” within the meaning of Treasury Regulations
Section 1.409A-1(h) and     iii)   the Participant is employed by a public
company or a controlled group affiliate thereof:

No payments hereunder that are “deferred compensation” subject to Section 409A
shall be made to the Participant prior to the date that is six (6) months after
the date of the Participant’s separation from service or, if earlier, the
Participant’s date of death; following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.
9) Method of Payment for Non-Grandfathered Benefits.

  a)   Prior to a Participant’s Benefit Commencement Date, a married Participant
shall elect payment of his vested benefits in one of the following actuarially
equivalent forms of benefit:

  i)   A life annuity providing monthly payments for the life of the Participant
commencing on the Participant’s Benefit Commencement Date and terminating with
the payment preceding such Participant’s death,     ii)   A life annuity which
is the Actuarial Equivalent (as defined in the Tax-Qualified Replacement Plan)
of the life annuity described in Section 9(i)(A), providing reduced monthly
benefits for the life of the Participant commencing on the Participant’s Benefit
Commencement Date, provided that if the Participant dies before one hundred and
twenty payments have been made, continued payments to the Participant’s
designated Beneficiary shall be made until one hundred and twenty monthly
payments have been made with respect to such Participant’s vested benefits
hereunder,

 



--------------------------------------------------------------------------------



 



  iii)   A 50% Joint and Survivor Annuity,

  iv)   A 75% Joint and Survivor Annuity, or     v)   A 100% Joint and Survivor
Annuity.

  b)   Prior to an unmarried Participant’s Benefit Commencement Date, the
Participant shall elect payment of his benefits in one of the following
Actuarially Equivalent forms of benefit:

  i)   A life annuity providing monthly payments for the life of the Participant
commencing on the Participant’s Benefit Commencement Date and terminating with
the payment preceding such Participant’s death, or     ii)   A life annuity
which is the Actuarial Equivalent (as defined in the Tax-Qualified Replacement
Plan) of the life annuity described in Section 9(ii)(A), providing reduced
monthly benefits for the life of the Participant commencing on the Participant’s
Benefit Commencement Date, provided that if the Participant dies before one
hundred and twenty payments have been made, continued payments to the
Participant’s designated Beneficiary shall be made until one hundred and twenty
monthly payments have been made with respect to such Participant’s vested
benefits hereunder.

Elections under this Section 9 shall be made in accordance with uniform
procedures established by the Committee.
10) Payment of Non-Grandfathered Benefits on Death.
With respect to a Participant who has a Termination of Employment on account of
death (or has a Termination of Employment for any other reason, but dies before
his Benefit Commencement Date), an annuity shall automatically be paid to the
Participant’s Beneficiary for such Beneficiary’s life only in an amount equal to
the survivor annuity benefit which would otherwise have then been paid to the
Beneficiary, determined under the rules of Section 6.2 of the Tax-Qualified
Replacement Plan, as if:

  a)   such Participant had in all events been a participant in the Tax-
Qualified Replacement Plan,     b)   such Participant’s Beneficiary was such
Participant’s “Beneficiary” for purposes of the Tax-Qualified Replacement Plan,
and     c)   such benefit under Section 6.2 of the Tax-Qualified Replacement
Plan had commenced as of the earliest date permitted under such Section 6.2.

Such annuity shall commence as of the first date of the calendar month next
following the later of (i) the death of the Participant, (ii) when the
Participant would have

 



--------------------------------------------------------------------------------



 



attained age 55 if the Participant had been credited with at least 10 Years of
Service or (iii) when the Participant would have attained age 65 if the
Participant had not been credited with at least 10 Years of Service.
11) Administration.
The Committee that administers the Tax-Qualified Replacement Plan shall
administer this BRP. Without limiting the generality of the foregoing, (i) the
Committee shall have the plenary authority to interpret this BRP, to resolve any
ambiguities, to supply omissions and to rectify defects, all as the Committee
shall determine in its sole discretion and (ii) all such interpretations and all
other decisions, determinations and actions taken pursuant to such plenary
authority shall be final, conclusive and binding on all Participants, spouses
and all other persons claiming any benefits under (or pursuant to this BRP), to
the maximum extent permitted by law.
12) Third-Party Beneficiaries.
Prior to a Participant’s death, it is intended that no person (including the
Participant’s spouse and/or beneficiary), other than the Participant, shall have
any right to receive benefits under this BRP. Without limiting the generality of
the foregoing, a Participant and his employer may agree to make alternative
arrangements with respect to the method and manner of payment of the benefits in
respect of the Participant otherwise payable under this BRP to any person, other
than the Participant, without notice to or consent of any other person.
13) Unfunded Executive Plan.
It is intended that this BRP be exempt from the substantive provisions of the
Employee Retirement Income Security Act of 1974, as amended, because this BRP is
an unfunded plan established primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees.
14) Amendment or Termination.
The Board of Directors of the Company may at any time amend or terminate this
BRP, in whole or in part, but no such amendment or termination shall deprive any
Participant (or his or her beneficiary) of any right to benefits that have
accrued under this BRP prior to the date of such amendment or termination.
15) Section 409A.
All provisions of the Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. If the Committee determines that any amounts payable hereunder may
be taxable to a Participant under Section 409A, the Committee may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to

 



--------------------------------------------------------------------------------



 



preserve the intended tax treatment of the benefits provided by the Plan and/or
(ii) take such other actions as the Committee determines necessary or
appropriate to avoid or limit the imposition of an additional tax under
Section 409A; provided, that The Company shall have no liability to a
Participant with respect to the tax imposed by Section 409A. Each payment made
under the Plan shall be designated as a “separate payment” within the meaning of
Section 409A, if and to the extent Section 409A is applicable.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed on
December 31, 2008 by its duly authorized corporate officer.

         
MAFCO
  WORLDWIDE CORPORATION    
 
       
By:
  /s/ Jeffrey S. Robinson
 
Jeffrey S. Robinson
Senior Vice President    

 